DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 4, the claim recites “a fourth flat portion provided to the traveling frame, and opposed to the second flat portion and contacted to the second flat portion to restrict the rotation of the inner shaft with respect to the traveling frame”. It is unclear if it should be “and contacted to the third flat portion” instead. It will be assumed that the claim should say “and contacted to the third flat portion”. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McIntyre (U.S. Patent No. 2,838,183).
As to Claim 1, McIntyre discloses a working machine comprising: 
A traveling device (10) having a traveling frame (17); 
A turn base plate (18) supported on the traveling frame and configured to turn around an axis extending in a vertical direction, the turn base plate having an opening portion through which the axis extends; and 
A swivel joint (32, 64) including: 
An outer sleeve (64) fixed to the turn base plate; and 
An inner shaft (32) inserted to the opening portion and inserted to the outer sleeve so as to rotate about the axis, the inner shaft being configured to restrictively rotate with respect to the traveling frame, wherein the outer sleeve has a flange portion (Outer sleeve 64 has at least three flanges as shown in annotated figure A) fixed to the turn base plate on a periphery of the opening portion and covering the opening portion.  

    PNG
    media_image1.png
    418
    510
    media_image1.png
    Greyscale

Figure A. Flanges of outer sleeve (McIntyre)
As to Claim 2, McIntyre discloses the invention of Claim 1 (Refer to Claim 1 discussion). McIntyre also discloses wherein the inner shaft (32) has an outer diameter smaller than an inner diameter of the opening portion (The inner shaft passes through the opening so it has a smaller diameter), and wherein the flange portion (Annotated figure A) is fixed to an upper surface of the turn base plate on the periphery of the opening portion.  
As to Claim 3, McIntyre discloses the invention of Claim 1 (Refer to Claim 1 discussion). McIntyre also discloses comprising a turn restrictor mechanism to restrict rotation of the inner shaft with respect to the traveling frame, wherein the turn restrictor mechanism has a first flat portion (Annotated figure B, “first flat portion”) provided on an outer circumferential surface of the inner shaft; and 26a second flat portion (Annotated figure B, “second flat portion”) provided to the traveling frame, and opposed to the first flat portion and contacted (via 62) to the first flat portion to restrict the rotation (It fixes the shaft and restricts rotation at the same horizontal position without allowing vertical sliding while rotating) of the inner shaft with respect to the traveling frame.  
As to Claim 4, McIntyre discloses the invention of Claim 3 (Refer to Claim 3 discussion). McIntyre also discloses wherein the turn restrictor mechanism has a third flat portion (Annotated figure B, “third flat portion”) provided to a position different from a position of the first flat portion in a circumferential direction of the outer circumferential surface of the inner shaft; and a fourth flat portion (Annotated figure B, “fourth flat portion”) provided to the traveling frame, and opposed to the third flat portion and contacted to the third flat portion (via 63) to restrict the rotation of the inner shaft with respect to the traveling frame.  

    PNG
    media_image2.png
    482
    824
    media_image2.png
    Greyscale

Figure B. Flat portions (McIntyre)
As to Claim 5, McIntyre discloses the invention of Claim 1 (Refer to Claim 1 discussion). McIntyre also discloses wherein the outer sleeve has a first seal portion (Annotated figure B, “seal”) provided on a surface opposed to the turn base plate, the first seal portion sealing between the outer sleeve and the turn base plate.  
As to Claim 6, McIntyre discloses the invention of Claim 5 (Refer to Claim 5 discussion). McIntyre also discloses wherein the outer sleeve has an inserting portion inserted to the opening portion, and wherein the first seal portion (Annotated figure B, “seal”) is provided on an outer circumferential surface of the inserting portion and seals between the outer circumferential surface and an inner circumferential surface of the opening portion.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (U.S. Patent No. 2,838,183) in view of Hoshi et al (U.S. Patent Application Publication No. 2005/0253339).
As to Claim 7, McIntyre discloses the invention of Claim 1 (Refer to Claim 1 discussion). McIntyre is silent about comprising a grease bath provided between the turn base plate and the traveling frame, wherein the outer circumferential surface of the inner shaft has 27a second seal portion sealing between the outer circumferential surface and the inner circumferential surface of the grease bath. Hoshi discloses a grease bath (21) provided between a turn base plate (14) and a traveling frame (10), wherein an outer circumferential surface of an inner shaft (25a) has 27a second seal portion (32) sealing between the outer circumferential surface and an inner circumferential surface of the grease bath. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a grease bath between the turn base plate and the traveling frame, wherein the outer circumferential surface of the inner shaft has 27a second seal portion sealing between the outer circumferential surface and the inner circumferential surface of the grease bath. The motivation would have been to provide lubricating means. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678